Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0012056 A1 to Lee, US Patent Application Publication No. US 2014/0217397 A1 to Kwak et al. (Kwak) and US Patent Application Publication No. 2018/0130910 A1 to Yoshitani et al. (Yoshitani).
As to claim 21, Lee discloses A display apparatus comprising: a substrate including a first area (AA), second area (300), and an area (200) between the first area (AA) and the second area (300) (Figs. 1, 3, Pars. 67-68), a first thin film transistor (130) and a second thin film transistor (120) disposed in the first area (AA) (Figs. 1, 3, Par. 71); and a storage capacitor (140) comprising a lower electrode (141) and an upper electrode (142) disposed in the first area (AA) (Figs. 1, 3, Par. 80), wherein the second thin film transistor (120) has a second semiconductor layer (121) including an oxide semiconductor layer (Fig. 3, Par. 75) and a second gate electrode (122) insulated from the second semiconductor layer (121) by a first insulating layer (103) (Fig. 3, Par. 75).
Lee does not expressly disclose a bending area.
Kwak discloses a bending area (part of NA) (Fig. 1D, 2B, Pars. 60, 142).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
Lee as modified does not expressly disclose the second semiconductor layer and the upper electrode are arranged on a same layer and the upper electrode includes an oxide semiconductor material.
Yoshitani discloses a semiconductor layer (140) and the upper electrode (145) are arranged on a same layer (Fig. 4, Par. 73) and the upper electrode (145) includes an oxide semiconductor material (Fig. 4, Par. 73).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Yoshitani to provide a capacitor with high reliability as suggested by Yoshitani (Par. 8) and to simplify manufacturing process.
As to claim 22, Lee discloses the lower electrode (141) is electrically connected to a first gate electrode (132) of the first thin film transistor (130) (Fig. 3, Par. 80).  
As to claim 23, Lee discloses a second insulating layer (103 or 105) arranged between the first gate electrode (132) and the second semiconductor layer (121) (fig. 3, Par. 87), wherein the lower electrode (141) and the first gate electrode (132) are formed in one body (Fig. 3, Par. 87), and the upper electrode (142) is arranged on the second insulating layer (103 or 105) (Fig. 3, Par. 87).
As to claim 24, Lee discloses a planarization layer (105) covering the first gate electrode (132) and the second gate electrode (122) (Fig. 3, Par. 77).
As to claim 25, Lee as modified discloses a connection wire (Kwak’s 220B) extending from the first area (Kwak’s DA) to the second area (Kwak’s right end of NA) (Kwak’s Fig. 2A-2B, Pars. 136, 143); an inner wire (Kwak’s 266B) formed in the first area (DA) (Kwak’s Fig. 2A-2B, Pars. 136, 143); and an outer wire (Kwak’s 221B closest to the right) formed in the second area (Kwak’s right end of NA) (Kwak’s Fig. 2A-2B, Pars. 136, 143), wherein the connection wire is electrically connecting the inner wire with the outer wire (Kwak’s right end of NA) (Kwak’s Fig. 2A-2B, Pars. 136, 143).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 34, see claims 1 and 25.  Lee further discloses a second insulating layer (105) covering the first gate electrode (132) and the second gate electrode (122) and have contact holes (Fig. 3, Par. 77).
As to claim 35, see claim 22.
As to claim 26, Lee as modified discloses parts of the inner wire (Kwak’s 226B) and the outer wire (Kwak’s 221B) are arranged on a same layer (Kwak’s Fig. 2A-2B, Pars. 136, 143), and wherein the inner wire (266B), the outer wire (221B), and the first gate electrode (242B) include a same material (Kwak’s Fig. 2A-2B, Pars. 136, 143).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 27, Lee as modified discloses parts of the inner wire (Kwak’s 226B) and the outer wire (Kwak’s 221B) are arranged on a same layer (Kwak’s Fig. 2A-2B, Pars. 136, 143), and wherein the inner wire (Kwak’s 226B) and the second gate electrode (242B) include a same material (Kwak’s Fig. 2A-2B, Pars. 136, 143).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 36, Lee discloses a third insulating layer (103 or 105) arranged between the first gate electrode (132) and the second semiconductor layer (121) (Fig. 3, Par. 87), wherein the lower electrode (141) and the first gate electrode (132) are formed in one body (Fig. 3, Par. 87), and the upper electrode (142) is arranged on the third insulating layer (103 or 105) (Fig. 3, Par. 87).
As to claim 37, Lee as modified discloses a first opening (Kwak’s notch in 262A) or a first groove (Kwak’s notch in 262A) over the bending area (NA) in the third insulating layer (Kwak’s 262a) (Kwak’s Figs. 2A-2B, Par. 113).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 38, Lee as modified discloses parts of the inner wire (Kwak’s 266B) and the outer wire (Kwak’s 221B closest to the right) are arranged on a same layer (Figs. 2A-2B, Par. 136, 143) and the inner wire (Kwak’s 266B), the outer wire (Kwak’s 221B closest to the right), and the second gate electrode (Kwak’s 242B) include a same material (Fig. 2A-2B, Pars. 135-136).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 39, Lee as modified discloses a second opening or a second groove (Kwak’s multiple notches in 160I, 262A) over the bending area (Kwak’s NA) in the second insulating layer (Kwak’s 160I) (Kwak’s Figs. 1I, 2A-2B, Pars. 91, 113). It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 40, see claim 38.

Claims 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0012056 A1 to Lee, US Patent Application Publication No. US 2014/0217397 A1 to Kwak et al. (Kwak) and US Patent Application Publication No. 2016/0005804 A1 to Oh et al. (Oh).
As to claim 28, Lee discloses A display apparatus comprising: a substrate including a first area (AA), second area (300), and an area (200) between the first area (AA) and the second area (300) (Figs. 1, 3, Pars. 67-68), a first thin film transistor (130) and a second thin film transistor (120) disposed in the first area (AA) (Figs. 1, 3, Par. 71); and a storage capacitor (140) comprising a lower electrode (141) and an upper electrode (142) disposed in the first area (AA) (Figs. 1, 3, Par. 80), wherein the second thin film transistor (120) has a second semiconductor layer (121) including an oxide semiconductor layer (Fig. 3, Par. 75) and a second gate electrode (122) insulated from the second semiconductor layer (121) by a first insulating layer (103) (Fig. 3, Par. 75); and a first gate electrode (141) and the second semiconductor layer (121) are insulated by a second insulating layer (105) (Fig. 3, Par. 77), and
Lee does not expressly disclose a bending area, the bending area bent.
Kwak discloses a bending area (part of NA) (Fig. 1D, 2B, Pars. 60, 142), the bending area bent (Fig. 1D, Par. 56).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
Lee as modified does not expressly disclose the second gate electrode and upper electrode are arranged on a same layer and formed of a same material.
Oh discloses the second gate electrode (156) and upper electrode (106) are arranged on a same layer (on 126) (Fig. 4, Pars. 33, 35) and formed of a same material (Fig. 4, Par. 57, 78, see also Pars. 33, 35).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Oh to simplify manufacturing process as suggested by Oh (Par. 57).
As to claim 29, Lee discloses the lower electrode (141) is electrically connected to a first gate electrode (132) (Fig. 3, Par. 80).  
As to claim 30, Lee discloses a planarization layer (105) covering the first gate electrode (132) and the second gate electrode (122) (Fig. 3, Par. 77).
As to claim 31, Lee as modified discloses a connection wire (Kwak’s 220B) extending from the first area (Kwak’s DA) to the second area (Kwak’s right end of NA) (Kwak’s Fig. 2A-2B, Pars. 136, 143); an inner wire (Kwak’s 266B) formed in the first area (DA) (Kwak’s Fig. 2A-2B, Pars. 136, 143); and an outer wire (Kwak’s 221B closest to the right) formed in the second area (Kwak’s right end of NA) (Kwak’s Fig. 2A-2B, Pars. 136, 143), wherein the connection wire is electrically connecting the inner wire with the outer wire (Kwak’s right end of NA) (Kwak’s Fig. 2A-2B, Pars. 136, 143).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 32, Lee as modified discloses parts of the inner wire (Kwak’s 226B) and the outer wire (Kwak’s 221B) are arranged on a same layer (Kwak’s Fig. 2A-2B, Pars. 136, 143), and wherein the inner wire (266B), the outer wire (221B), and the first gate electrode (242B) include a same material (Kwak’s Fig. 2A-2B, Pars. 136, 143).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 33, Lee as modified discloses parts of the inner wire (Kwak’s 226B) and the outer wire (Kwak’s 221B) are arranged on a same layer (Kwak’s Fig. 2A-2B, Pars. 136, 143), and wherein the inner wire (Kwak’s 226B) and the second gate electrode (242B) include a same material (Kwak’s Fig. 2A-2B, Pars. 136, 143).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot in view of the new ground(s) of rejection.
On pages 8-10 of the Applicant’s Remarks, the Applicant argues that Lee, Kwak and Kimura do not teach “the second semiconductor layer and the upper electrode are arranged on a same layer and the upper electrode includes an oxide semiconductor material’ of claim 21 and “ the second semiconductor layer and one of the lower electrode and the upper electrode are arranged on a same layer, and the upper electrode includes an oxide semiconductor material” of claim 34.  Examiner notes that the new claim elements are now addressed by reference Yoshitani as necessitated by amendments.  Please see claims 21 and 34 above for full basis of rejection as taught by Lee and Kwak in view of Yoshitani.
On pages 8-10 of the Applicant’s Remarks, the Applicant argues that Lee, Kwak and Kimura do not teach “the second gate electrode and upper electrode are arranged on a same layer and formed of a same material’ of claim 28.  Examiner notes that the claim elements are now addressed by reference Oh.  Please see claim 28 above for full basis of rejection as taught by Lee and Kwak in view of Oh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0155762 A1 to Sato et al. teaches a capacitor includes a first electrode and a second electrode, wherein the second electrode is a gate electrode of a thin film transistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692